Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 1 of 129 PageID #: 84




                           EXHIBIT A
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 2 of 129 PageID #: 85
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 3 of 129 PageID #: 86
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 4 of 129 PageID #: 87
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 5 of 129 PageID #: 88
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 6 of 129 PageID #: 89
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 7 of 129 PageID #: 90
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 8 of 129 PageID #: 91
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 9 of 129 PageID #: 92
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 10 of 129 PageID #: 93
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 11 of 129 PageID #: 94
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 12 of 129 PageID #: 95
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 13 of 129 PageID #: 96
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 14 of 129 PageID #: 97
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 15 of 129 PageID #: 98
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 16 of 129 PageID #: 99
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 17 of 129 PageID #: 100




                             EXHIBIT B
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 18 of 129 PageID #: 101
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 19 of 129 PageID #: 102
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 20 of 129 PageID #: 103
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 21 of 129 PageID #: 104
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 22 of 129 PageID #: 105
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 23 of 129 PageID #: 106
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 24 of 129 PageID #: 107
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 25 of 129 PageID #: 108
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 26 of 129 PageID #: 109
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 27 of 129 PageID #: 110
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 28 of 129 PageID #: 111
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 29 of 129 PageID #: 112
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 30 of 129 PageID #: 113
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 31 of 129 PageID #: 114
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 32 of 129 PageID #: 115
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 33 of 129 PageID #: 116
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 34 of 129 PageID #: 117
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 35 of 129 PageID #: 118
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 36 of 129 PageID #: 119
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 37 of 129 PageID #: 120
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 38 of 129 PageID #: 121
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 39 of 129 PageID #: 122
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 40 of 129 PageID #: 123
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 41 of 129 PageID #: 124
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 42 of 129 PageID #: 125




                             EXHIBIT C
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 43 of 129 PageID #: 126
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 44 of 129 PageID #: 127
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 45 of 129 PageID #: 128
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 46 of 129 PageID #: 129
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 47 of 129 PageID #: 130
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 48 of 129 PageID #: 131
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 49 of 129 PageID #: 132
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 50 of 129 PageID #: 133
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 51 of 129 PageID #: 134
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 52 of 129 PageID #: 135
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 53 of 129 PageID #: 136
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 54 of 129 PageID #: 137
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 55 of 129 PageID #: 138
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 56 of 129 PageID #: 139
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 57 of 129 PageID #: 140
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 58 of 129 PageID #: 141
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 59 of 129 PageID #: 142
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 60 of 129 PageID #: 143
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 61 of 129 PageID #: 144
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 62 of 129 PageID #: 145
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 63 of 129 PageID #: 146




                            EXHIBIT D
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 64 of 129 PageID #: 147
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 65 of 129 PageID #: 148
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 66 of 129 PageID #: 149
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 67 of 129 PageID #: 150
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 68 of 129 PageID #: 151
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 69 of 129 PageID #: 152
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 70 of 129 PageID #: 153
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 71 of 129 PageID #: 154
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 72 of 129 PageID #: 155
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 73 of 129 PageID #: 156
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 74 of 129 PageID #: 157
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 75 of 129 PageID #: 158
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 76 of 129 PageID #: 159
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 77 of 129 PageID #: 160
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 78 of 129 PageID #: 161
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 79 of 129 PageID #: 162
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 80 of 129 PageID #: 163
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 81 of 129 PageID #: 164
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 82 of 129 PageID #: 165
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 83 of 129 PageID #: 166
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 84 of 129 PageID #: 167
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 85 of 129 PageID #: 168
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 86 of 129 PageID #: 169
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 87 of 129 PageID #: 170




                             EXHIBIT E
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 88 of 129 PageID #: 171
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 89 of 129 PageID #: 172
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 90 of 129 PageID #: 173
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 91 of 129 PageID #: 174
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 92 of 129 PageID #: 175
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 93 of 129 PageID #: 176
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 94 of 129 PageID #: 177
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 95 of 129 PageID #: 178
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 96 of 129 PageID #: 179
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 97 of 129 PageID #: 180
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 98 of 129 PageID #: 181
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 99 of 129 PageID #: 182
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 100 of 129 PageID #: 183
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 101 of 129 PageID #: 184
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 102 of 129 PageID #: 185
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 103 of 129 PageID #: 186
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 104 of 129 PageID #: 187
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 105 of 129 PageID #: 188
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 106 of 129 PageID #: 189
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 107 of 129 PageID #: 190
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 108 of 129 PageID #: 191
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 109 of 129 PageID #: 192




                             EXHIBIT F
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 110 of 129 PageID #: 193
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 111 of 129 PageID #: 194
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 112 of 129 PageID #: 195
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 113 of 129 PageID #: 196
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 114 of 129 PageID #: 197
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 115 of 129 PageID #: 198
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 116 of 129 PageID #: 199
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 117 of 129 PageID #: 200
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 118 of 129 PageID #: 201
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 119 of 129 PageID #: 202
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 120 of 129 PageID #: 203
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 121 of 129 PageID #: 204
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 122 of 129 PageID #: 205
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 123 of 129 PageID #: 206
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 124 of 129 PageID #: 207
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 125 of 129 PageID #: 208
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 126 of 129 PageID #: 209
Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 127 of 129 PageID #: 210




                             EXHIBIT G
      Case 1:19-cv-00126-CFC-SRF Document 5-1 Filed 02/26/19 Page 128 of 129 PageID #: 211



Prollenium US Announces the Release of Revanesse
Versa + With Lidocaine

NEWS PROVIDED BY
Prollenium US 
Dec 17, 2018, 07:00 ET




RALEIGH, N.C., Dec. 17, 2018 /PRNewswire/ -- Prollenium® US is proud to announce the immediate availability of
Revanesse® Versa +™. Revanesse® Versa +™ has been developed due to high levels of provider and patient interest in a
dermal ller with all the bene ts of Revanesse® Versa™ plus the addition of Lidocaine.


Revanesse® Versa +™ exempli es Prollenium US' commitment to delivering products that are designed to exceed the
expectations of its providers and their patients with regard to quality, preference and performance.


                                                     Continue Reading


                                                           




   For Those Who | Appreciate Comfort & Style




The Revanesse® family of dermal llers feature multi-purpose hyaluronic acid (HA)-based dermal llers that provide real
results in an instant with a quick, minimally invasive beauty treatment. Revanesse® Versa +™ can be used to boost facial
volume or to augment and enhance speci c features. The treatment can reduce the appearance of wrinkles, ne lines
and hollows that may appear over time. Visit
     Case 1:19-cv-00126-CFC-SRF              RevanesseUSA.com
                                          Document    5-1 Filedto02/26/19
                                                                  see real results.
                                                                              Page    129 of 129 PageID #: 212


Revanesse® Versa +™ will be available at the same price point as the classic Revanesse® Versa™ formula, giving more
options at no extra cost. All Revanesse® products are part of the Prollenium® Elite rewards program that helps patients
and providers achieve remarkable results for a reasonable price.


Both Revanesse® Versa™ and Revanesse® Versa +™ are optimized for performance with high-quality ingredients, a
unique manufacturing process and a small-batch approach to production.


Revanesse® Versa™ features a high percentage of ultra-re ned, spherical particles that provide the perfect balance of
smoothness and volume. The spherical particle was developed to be biocompatible and break down slowly over time,
adding longevity to results.


Visit RevanesseUSA.com to learn more or download the Prollenium® Elite app to nd a provider.


Please visit RevanesseUSA.com for Important Safety Information for Revanesse Versa and Revanesse Versa +.


Related Images


revanesse-versa-with-lidocaine.jpg
Revanesse Versa+ with Lidocaine
For Those Who | Appreciate Comfort & Style


before-after-krista.jpg
Before & After - Krista
Before & After - Krista


before-after-ellen.jpg
Before & After - Ellen
Before & After - Ellen


revanesse-versa-particle-images.jpg
Revanesse Versa Particle Images Comparison
Revanesse Versa Particle Images Comparison


SOURCE Prollenium US
